Citation Nr: 1206058	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-34 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar disc disease and disc herniation L4-5 from February 10, 2006 to January 30, 2007.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar disc disease and disc herniation L4-5 from January 31, 2007

3.  Entitlement to an initial compensable rating for an umbilical hernia.

4.  Entitlement to service connection for right lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to November 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The issues of entitlement to an initial compensable rating for umbilical hernia, and entitlement to an increased rating for lumbar disc disease and disc herniation L4-5 from January 31, 2007, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From February 10, 2006 to January 30, 2007, the Veteran's lumbar disc disease and disc herniation L4-5 were manifested in guarding severe enough to result in an abnormal gait, but did not manifest in ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less.

2.  Resolving reasonable doubt in the Veteran's favor service connection is warranted for right lower extremity radiculopathy.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but no higher, from February 10, 2006 to January 30, 2007, for lumbar disc disease and disc herniation L4-5 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011). 

2.  Right lower extremity radiculopathy is due to or the result of lumbar disc disease and disc herniation L4-5.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS
Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to the increased rating claims would serve no useful purpose. 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims.  Further, the claims were twice reviewed on a de novo basis, as shown in the statement of the case and the Supplemental Statement of the Case.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the Board may address the merits of the appeal. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different additional ratings may be warranted for different time periods. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the general rating formula for back disorders is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  Moreover, while the provisions of 38 C.F.R. §§ 4.40, 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a, address how pain is to be rated when evaluating the nature and extent of back disorders.  As the canon of interpretation provides that the more specific trumps the general, Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005), it follows that the specific provisions of 38 C.F.R. § 4.71a regarding back pain control in claims of entitlement to an increased rating for a back disorder.

In this regard, 38 C.F.R. § 4.71a specifically states that back disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is part of the formula.  68 Fed.Reg. 51454-5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")   

The Board acknowledges that the Court in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness or fatigue.  This obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula.  

Under the regulations which govern the rating to be assigned a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a. 

A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Codes 5235 to 5243, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  Id.

An intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Under the revised rating criteria, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V. 

Factual Background and Analysis

In February 2006, the Veteran filed a claim for entitlement to service connection for a back injury, which he noted occurred in January 2004.

In January 2007, the Veteran was afforded a VA spine examination.  He reported being treated for persistent low back pain and numbness in the right hip and leg since February 2004.  He denied urinary incontinence or frequency.  He reported stiffness, weakness and lumbar pain.  He also noted that pain radiated to his right leg.  On physical examination he had guarding, pain with motion, and tenderness on the left and right.  The examiner noted that he had guarding severe enough to be responsible for an abnormal gait.  His gait was described as antalgic with poor propulsion.  On motor examination the Veteran scored a 5/5 on all tests, which denoted he had active movement against full resistance in his hips, knees, and toes.  His muscle tone was normal.  Sensory examination was 2/2 on all testings except right side light touch, which was 1/2.  The examiner noted that this rating was provided because the Veteran had decreased pinprick on the right leg in a patchy pattern.  His knee and ankle jerk reflexes were normal, as were his plantar reflexes.  He was also noted to have normal bladder and bowel function.  

Range of motion testing showed the Veteran had active flexion to 70 degrees and passive flexion to 80 degrees.  His active extension was to 25 degrees, and his passive extension was to 30 degrees.  Passive and active lateral flexion were to 30 degrees bilaterally.  Active lateral rotation on the right was to 20 degrees, and passive lateral rotation was to 25 degrees.  Lateral rotation on the left was to 20 degrees both passive and active.  The Veteran exhibited no pain on passive or active range of motion testing for all testing, and he did not have additional loss of motion on repetitive use.  The examiner did not report objective evidence of weakness.

Based on the evidence of record, the Veteran's lumbar disc disease and disc herniation L4-5 warrants a rating of 20 percent from February 10, 2006, to January 30, 2007.  In coming to this conclusion, the Board notes that during the January 2007 VA examination, the examiner noted that the Veteran had guarding severe enough to result in an abnormal gait, which is part of the rating criteria for a 20 percent under the General Rating Formula.  There is no evidence that a rating in excess of 20 percent is warranted, as forward thoracolumbar flexion is not 30 degrees. 

The Board acknowledges that the appellant complains of pain and limited thoracolumbar movement.  As noted above, however, under the general rating formula for diseases and injuries of the spine the criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Moreover, despite complaints of weakness, at no time did any examiner report objective evidence of either weakness or fatigue.  Hence, the provisions of DeLuca are not applicable.

Given that at no time was there evidence of thoracolumbar flexion limited to 30 degrees or less, for the term from February 10, 2006 to January 30, 2007, an evaluation in excess of 20 percent is not in order.  Additionally, there is no evidence that the Veteran had any incapacitating episodes during the entirety of the appeal period.

As noted under Note (1) of the General Rating Formula, VA must evaluate any associated objective neurologic abnormalities separately under an appropriate diagnostic code.  In this case, the medical evidence indicates that the Veteran has had complaints of pain and numbness radiating into his lower extremities.  Neurological manifestations of lumbar radiculopathy in the lower extremities are generally rated under the provisions of 38 C.F.R. § 4.124a.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The January 2007 VA examination included detailed motor, sensory, and reflex examinations.  The Veteran's sensory examination showed decreased pinprick sensation in the right leg in a patchy pattern.  Given this finding, and the fact that the appellant does suffer from a service connected herniated disc a separate grant of service connection for right lower extremity radiculopathy is in order.  38 C.F.R. § 3.310.

The Board, however, may not address the initial rating warranted for right lower extremity radiculopathy without prejudicing the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the RO upon receipt of this decision will undertake appropriate development to assign an initial rating.  Should the appellant disagree with that initial rating he must perfect an appeal to the rating decision which assigns that initial rating.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The Board has considered whether the Veteran's lumbar spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's lumbar disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009) held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for based on an inability to work due to service connected disorders alone.  In this case, the evidence shows that the Veteran is employed fulltime as a computer technician.  Therefore, the Board will note address a claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorders.

Hence, the Veteran lumbar disc disease with disc herniation L4-5 meets the rating criteria for a 20 percent rating, and no higher, from February 10, 2006 to January 30, 2007.  He is also granted service connection for right lower extremity radiculopathy.


ORDER

Entitlement to an initial rating of 20 percent, and no higher, for lumbar disc disease and disc herniation L4-5 from February 10, 2006 to January 30, 2007 is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to service connection for right lower extremity radiculopathy is granted. 


REMAND

In a November 2011 brief, the Veteran stated that his lumbar disability and umbilical hernia had worsened since his January 2007 VA examination, and requested that his claims be remanded for another examination to assess his current level of disability.  

An August 2008 private treatment record from Dr. A.L.T. noted the Veteran presented with complaints of two day history of low back and left leg pain after playing golf.  The appellant stated that the pain radiated down his leg and worsened when weight-bearing.  Examination was negative for bowel symptoms, numbness, weakness, fever, urinary symptoms, malaise and difficulty walking.  Knee and ankle reflexes were normal bilaterally.  Flexion, rotation and extension of the spine were normal.  The Veteran showed normal sensory function in all dermatomes.  X-rays were negative.  The impression was sciatica.

Given the fact that it has been over four years since the Veteran's last examination, and given the fact that new evidence may show increased pathology a new examination is in order.  See 38 C.F.R. § 3.326 (where there is a claim for disability compensation but medical evidence accompanying the claim is not adequate for rating purposes, a VA examination will be authorized); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any pertinent treatment records dating since January 30, 2007, which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, they must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  Thereafter, the AMC/RO should schedule the Veteran for a neurosurgical examination of his spine.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  In accordance with the latest worksheets for spinal disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his lumbar spine disorder.  The examiner must also address the nature and extent of any neurological disorder, to include radiculopathy, due to the appellant's lumbar disc herniation.  A complete rationale must be provided for any opinion offered.

3.  Thereafter, the AMC/RO should schedule the Veteran for an examination of his umbilical hernia.  The Veteran's claims folder, to include any newly obtained treatment records, must be provided to the examiner for review.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his umbilical hernia.  The examiner must address how this disorder affects the appellant's ability to work.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  Thereafter, the RO must readjudicate the question of what rating is warranted for the Veteran's lumbar spine disorder from January 31, 2007, and what initial rating is warranted for his umbilical hernia.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


